UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6601



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL JAMES MCGLAMRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Senior District Judge. (2:88-cr-00136-UA; 1:05-cv-00881-FWB)


Submitted: February 15, 2007              Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl James McGlamry, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl   James   McGlamry   seeks   to   appeal   the   district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his motion filed under former Fed. R. Crim.

P. 35.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United   States    v.   McGlamry,    Nos.   2:88-cr-00136-UA;

1:05-cv-00881-FWB (M.D.N.C. filed Mar. 16, 2006 & entered Mar. 17,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -